AFFIRMED; Opinion Filed October 29, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00235-CR

                           JENNIE REBECCA GITAU, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-30933-S

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Myers

       A jury convicted Jennie Rebecca Gitau of aggravated assault with a deadly weapon. The

jury assessed punishment at three years’ imprisonment and a $1000 fine, and recommended that

the sentence and fine be probated. The trial court placed appellant on eight years’ community

supervision and probated the fine. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). On

appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.
App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of her right to file a pro se response, but she did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                       /s/ Lana Myers
                                                       LANA MYERS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150235F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JENNIE REBECCA GITAU, Appellant                   Appeal from the 282nd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00235-CR       V.                       F13-30933-S).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Francis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this October 29th, 2015.




                                            -3-